Citation Nr: 1217231	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  06-12121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.  It was remanded by the Board for additional development in May 2009.  Thereafter, the case was returned to the Board and the Veteran's claim was denied in an October 2010 Board decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The parties entered into a Joint Motion for Remand (JMR), which was adopted by the Court in an Order dated in June 2011, which remanded the case to the Board on the basis that insufficient reasons and bases had been given for its decision.  The case is again before the Board.


FINDINGS OF FACT

1.  The Veteran's MDD is productive of occupational and social impairment with reduced reliability and productivity, with flattened affect, impaired judgment and disturbances in of motivation and mood.  Impairment with deficiencies in most areas is not shown, nor is total impairment demonstrated.  The vast majority of the Veteran's impairments are due to non-service connected cerebellar degeneration.

2.  The Veteran failed to report for a recently scheduled VA examination as he was incarcerated.  The facility does not provide facilities for examinations.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent rating for MDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters mailed in April 2004 and March 2006.  Although the March 2006 notice was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also notes that the Veteran has been afforded appropriate VA examinations and service treatment records and pertinent VA and private medical records have been obtained, to the extent possible.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence.  

As noted in the Introduction, the Veteran's case was remanded in May 2009.  The purposes of this remand was to obtain further treatment records pertaining to his MDD and/or residuals of traumatic brain injury (TBI) and dementia since April 2008.  Then, the Veteran was to be afforded a VA psychiatric examination to assess the current severity of his service-connected MDD.  The examiner was to differentiate the symptoms caused by the Veteran's MDD from the symptoms caused by his dementia or other organic brain disorder.

The record reflects that further VA outpatient treatment records from 2008 were obtained.  However, the Veteran did not attend a VA examination scheduled for August 2009, and it was indicated that the Veteran was incarcerated at the time of examination, and will be incarcerated for some time in the future.  

The Board points out that the Court has held that VA must tailor its assistance to the peculiar circumstances of obtaining examination of an incarcerated veteran. Bolton v. Brown, 8 Vet. App. 185 (1995).  The Bolton Court indicated that alternative means to obtain examination of an incarcerated veteran include: (1) attempting to arrange transportation of the veteran to a VA facility for examination; (2) contacting the correctional facility and having their personnel conduct an examination according to VA examination worksheets or (3) sending a VA examiner to the correctional facility to conduct the examination.

The record reflects that the correctional institution where the Veteran is currently imprisoned does not allow for prisoners to be examined either at the facility or at the nearest VA medical center.  In this case, the Board is satisfied that VA has satisfied the duty to assist, and that the Board's remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Since an examination of the Veteran could not be obtained, an opinion explaining to what degree the Veteran's cognitive and behavioral issues could be attributed to his service connected MDD versus his non-service connected organic brain disorder was obtained; that opinion is dated in January 2012.  The claimant was sent a copy of this opinion and was given an opportunity to respond thereto.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

 Initial Rating

The Veteran contends that his psychiatric symptoms are more severe than are encompassed by the currently assigned 50 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

A 50 percent evaluation is warranted for MDD productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected MDD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was originally granted service connection for depression in a February 2005 rating decision.  A 50 percent rating was assigned, effective April 2, 2004.  He appealed this rating, contending that the severity of his depression warranted a higher rating.

A review of the medical evidence of record reflects that the Veteran suffers from depression, as well as severe cognitive problems and dementia for which service connection has not been granted.  The Veteran applied for service connection for residuals of a traumatic brain injury (TBI), but this was not granted.

Psychiatric treatment notes from 2004 document cognitive and emotional problems.  In August 2004 the Veteran became violent and killed his dog.  He did feel some remorse for this and worried about his inability to control his anger.  He continued to be seen for psychiatric and cognitive problems for which he was prescribed medications and it was noted that he had dementia.  In November 2004 a psychiatric treatment note indicated that the Veteran had no serious depressive symptoms or violent thoughts recently.  He had no delusions.  He and his wife reported that he was doing very well.

The Veteran was first afforded a VA examination in response to his claim in January 2005.  The Veteran's subjective complaints included anxiety, depression, and difficulty coping with stressors.  He indicated that he had experienced period of time where he did not want to leave the house due to anxiety and panic attacks.  A history of poor interpersonal relationships was also noted.  Other symptoms noted included loss of energy, loss of interest, and difficulty being around other people.  With respect to work, the Veteran reported that he quit working a few years prior due to a host of issues, including his anxiety, depression and interpersonal problems.  It was noted that psychological testing in 2003 showed dementia along with some anxiety and depression.

A mental status examination revealed that the Veteran was neatly groomed and dressed.  Though his thoughts were tangential, there was no pressure speech, flight of ideas, or loose associations.  There was no evidence of hallucinations or delusions.  There was also no evidence of current suicidal or homicidal ideation, although the Veteran had such thoughts in the past.  It was noted that the Veteran had panic attacks varying in frequency.  The Veteran's judgment was described as fair, and insight as very poor.  Intelligence was below average, and it was noted that the Veteran had a history of mild dementia.  A Global Assessment of Functioning (GAF) score of 40 was assigned.

In a March 2005 treatment record, it was noted that the Veteran was behaviorally doing somewhat better.  Again, there were no serious depressive symptoms or violent thoughts.  There was no gross evidence of psychotic symptoms and no suicidal or homicidal ideation.  Concentration and focus were better on the new medication combination.  An April 2005 treatment note indicated that in addition to his dementia, the Veteran recently went through opiate withdrawal when his morphine did not arrive as expected and he became very ill.  The pharmacist noted that the incident with the morphine showed that the Veteran needed 24 hour supervision.

In his notice of disagreement signed in April 2005 the Veteran wrote that his wife has to help him with his activities of daily living, such as by reminding him to shower and eat.  If he is distressed, he easily becomes temperamental.  He has difficulty handling rejection and making decisions.  He often misinterprets people.

A letter from the Veteran's wife dated in May 2005 observed that the Veteran was very difficult when he was not on morphine.  He has to be told to shower and change his clothes.  At times, his wife has to make him get out of bed; otherwise he would not get up.  He does not like to be around people and his wife has to accompany him on outings.  He forgets what people have told him and it is difficult to explain things to him.

A May 2005 treatment note indicated that the Veteran was feeling exhausted and depressed after a recent heart attack.  He had intense pressure from his living situation and his cognitive impairment from dementia.  He had thoughts about death since his heart attack but no suicidal intent or plans.  There were no psychotic symptoms or violent thoughts noted.  

In October 2005 a doctor found that the Veteran was incompetent by reason of his dementia.  The dementia caused decreased cognition, mood instability, and poor judgment.  No mention was made of MDD.

In December 2005 the Veteran reported that he was stable from a mood, irritability, and cognitive point of view.  Both he and his wife were pleased with his psychiatric progress.  He had some grief issues related to his father's recent death and his mother's behavior with regard to the will and inheritance.  He still had problems with concentration but was able to run a website and to read news on the web each morning.

During the Veteran's June 2006 DRO hearing, he testified that he never left the home by himself and had no friends.  The Veteran also reported that he went to restaurants on occasion, but only when he believed that there was not likely to be many other people there.  He indicated that he used to be a painter, but was no longer working.  He claimed that he quit working due to problems with other people and because he fell frequently.  The Veteran's wife reported that she did not like leaving the Veteran in the home by himself, as she was afraid that he would hurt himself.

Treatment records reflect that in February 2006, it was noted that the Veteran had chronic residual deficits due to TBI.  In July 2006 the Veteran reported difficulty naming things which had been worse over the last couple of months.  He reported that his depression was worse on some days as are panic attacks but the day to day anxiety was much better.  His affect was flexible and his mood was depressed.  There was no gross evidence of psychotic symptoms.  There was no suicidal or homicidal ideation.  Thinking was logical and speech was normal for rate and rhythm.  Insight and judgment were fair.  The assessment was TBI and depression.  The Veteran also attended some anger management group sessions.

The Veteran was afforded another VA examination in August 2006.  The Veteran reported that he could not tolerate stress.  His concentration was described as fair.  Other symptoms noted include anxiety, irritability, sadness, and decreased energy and interest.  The Veteran also reported that he was still not working, and had no friends.  The examiner also noted that the Veteran's physical health was poor.  Upon mental status examination, the examiner noted that he Veteran was alert and oriented, but made no eye contact and was somewhat disheveled in appearance.  The Veteran stated that he was extremely anxious and could not cope with stress.  The examiner found no evidence of loose associations, flight of ideas, delusions or hallucinations.  His mood was described as tense and his affect was appropriate.  The Veteran denied current suicidal or homicidal ideation.  While recent and remote memory was found to be adequate, insight and judgment were determined to be marginal, as was the Veteran's intellectual capacity.  A diagnosis was deferred in order to provide the Veteran with neuropsychological testing.  

The Veteran underwent neuropsychological testing in August 2007.  As a result of this testing, the Veteran was diagnosed with severe depression and cognitive disorder, not otherwise specified.  It could not be determined if the Veteran's current cognitive deficits were attributable to the head trauma he reported while in the Navy.  A GAF score of 35 based on cognitive functioning and depression was assigned.  After these results, the August 2006 examiner determined that the Veteran's cognitive disorder was not secondary to any depression.  In his opinion, the GAF score attributable to the service-connected depression alone was 50.

In May 2007 the Veteran was noted to display some paranoia, for instance by asking if a hole in an air vent was a camera.  In the past, he asked if sessions were being recorded.  In June 2007 he and his wife reported that the Veteran was doing well.  He had occasional bouts of anger but was able to cool down and did not throw things as he had done in the past.  His depressive episodes were fairly short compared to previously.  He denied serious depressive symptoms or violent thoughts.  There were no suicidal or homicidal thoughts and no gross evidence of psychotic symptoms.  In July 2007, symptoms of depression, hopelessness, and irritability were noted, while in September 2007 a GAF score of 55 was assigned.  In October 2007 the Veteran was noted to be doing pretty good, with more energy and involved in more activities.

In November 2007 the Veteran wrote a letter stating that his wife has to help him with many of his activities of daily living.  His wife also wrote a letter confirming this. 

A November 2007 psychiatric treatment record notes that a cerebellar brain injury was evident on MRI and was associated with the Veteran's depression and motor and cognitive deficits.  The examiner noted that the cerebellar injury can and does cause/worsen the depression and will not get better.  The examiner also found the Veteran to be completely disabled.  During the latter part of 2007 the Veteran revealed that he was experiencing anxiety due to his mother's illness.

The Veteran's wife submitted a written statement in which she related that the Veteran's mother had a stroke and this caused his depression to get worse.  He was spending a great deal of time alone with headphones on playing guitar.  At times he broke down crying uncontrollably.  He worries about money all the time.  He has severe weekly panic attacks.  He had physical problems as well.  His wife has to assist him with his activities of daily living.  He does not like to leave the house and has no social life. 

In 2008, occasional suicidal ideation with no plans was reported.  In March 2008 the Veteran reported that his mother had died.  For the most part, however, suicidal and homicidal ideations were denied.  During an April 2008 individual therapy session, the Veteran reported that he spent a lot of time in bed and had to work to force himself out of bed.  A May 2008 statement from the treating physician at the VA Traumatic Brain Injury clinic noted that he had been following the Veteran for his TBI.  He indicated that his TBI prevents him from performing the mental tasks required to get or keep substantially gainful employment.

Improved motivation and energy were noted in July 2008.  In August 2008 the Veteran reported that he was "happier now than [he had] even been in [his] life."   He and his wife were more financially secure since he had been approved for disability.  He was involved with music and said that he had finally found something which made him happy.  He was no longer sleeping all the time.  He and his wife were also getting along better.  

In September 2008 the Veteran was incarcerated and remains so at this time.  He was convicted of a felony.  

Since the Veteran appeared to have cognitive problems as a result of TBI and/or dementia in addition to his depression, which greatly affected his functioning, the Board requested a medical opinion differentiating the symptoms of dementia from those of the Veteran's depression.  The expert psychiatrist noted that the evidence did not show TBI, but rather it showed cerebellar degeneration due to alcohol and drug abuse.  In the opinion of the expert psychiatrist, the primary problem leading to difficulties in work and activities of daily living were caused by cerebellar degeneration.  This may well have been aggravated by medications as well as stressors.  It was noted that the Veteran significantly improved upon the resolution of financial stressors and a change in family dynamics.  

In the opinion of the expert psychiatrist, limitations of memory and neurological function were more likely than not due to cerebellar degeneration.  The cerebellar degeneration was more likely than not due to alcohol and drug abuse.  Depression and the "sick role" appeared to have been psychological responses to contemporaneous stressors.  Upon their reduction and a reduction in medications symptoms lessened and function improved.  While depression can cause pseudo-dementia, observed neuropathology i.e. cerebellar degeneration is a more parsimonious explanation.  

In the opinion of the expert psychiatrist, the limitations that the Veteran and his wife described, what he relies on his wife for, are more than 90 percent related to his non-service connected cerebellar neuropathology.  The cerebellar degeneration is also a cause of mood symptoms along with many psychological stressors.  The Veteran reported vast improvement in his energy level and mood in July and August 2008.

The evidence does not support a rating in excess of 50 percent for MDD.  While the Veteran had significant problems with his activities of daily living such as showering and getting dressed, and at times presented with a disheveled appearance, his problems with his activities of daily living were 90 percent caused by his non-service connected cerebellar degeneration due to drug and alcohol abuse.  The Veteran was noted to have cognitive problems due to his dementia, which would affect judgment and insight.  The Veteran was also noted to have marginal intelligence which would also affect his judgment and insight.

While the Veteran experienced some occasional suicidal ideation in 2008, for the vast majority of the time he reported that he had no suicidal or homicidal ideation.  He did not have any obsessional rituals that interfered with routine activities.  His speech was at times tangential, but it was not intermittently illogical, obscure, or irrelevant, and, for the most part, the Veteran's speech was noted to be normal in rate and rhythm.  While the Veteran reported anxiety and panic attacks, these symptoms were not near-continuous and did not materially affect his ability to function independently, appropriately, and effectively.  While the Veteran had significant difficulties with independent living, this was assessed by the expert psychiatrist to be 90 percent related to the Veteran's non-service connected cerebellar degeneration rather than his depression.  The Veteran reported that he did not want to leave the house for some time, but at other times he reported that he was able to engage in activities such as going to restaurants with his wife.  He visited his mother when she was in a nursing home several times a week.  He was therefore not entirely confined to his home.

There was one incident of impulsivity and violence in August 2004 when the Veteran became angry and killed his dog; however, this incident has not been medically linked to his MDD.  In any event, this appears to be an isolated incident as the Veteran did not report any further violent episodes and generally reported that he did not have thoughts of violence.  The Veteran also engaged in group therapy for anger management but there is no evidence that this was due to any sort of recurrent violent episodes.  The Board also notes that the Veteran is incarcerated.  However, again there is no medical evidence relating the Veteran's sexual abuse of a minor with his MDD.  Although the full circumstances of the Veteran's criminal activity are not known, there is no evidence it was due to any impulsivity that was related to his service connected mental disorder.  

The Veteran did have problems completing his activities of daily living without assistance, however as previously noted this was largely due to non-service connected cerebellar degeneration.  There was no evidence of spatial disorientation or psychotic symptoms.  The Veteran reported that he was unable to work in part because of his difficulty getting along with customers, but whether this currently impairs his ability to work is unknown because the Veteran was unemployed throughout the entire appeal period.  Moreover, he was noted to be totally disabled from working due to his organic brain damage, not due to depression.  The Veteran did not report having any friendships, but he maintained a good relationship with his wife throughout the appeal period.  

The Board recognizes that a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhausen v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ('such symptoms as') provide guidance concerning the severity of symptoms that are contemplated for each rating, in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  In this case, the most disabling symptoms experienced by the Veteran, which affected his ability to independently perform his activities of daily living, were due to organic brain damage, most likely from drug and alcohol abuse.  The Veteran is not service connected for this.  The remaining symptoms, considered as a whole, are not so severe as to warrant a rating in excess of 50 percent.  The Veteran did have some periods where he was more anxious or more depressed due to outside stressors such as financial problems and family dynamics, but even during these times the Veteran's symptoms of MDD were not so severe as to warrant a higher rating.  It is also noted that in mid-2008 the Veteran reported significant improvement, reporting that he was the happiest that he had ever been.  This is inconsistent with a rating in excess of 50 percent. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

A rating in excess of 50 percent for MDD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


